UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2068


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

FIDELITY DIRECT MORTGAGE, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00048-JAG)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. Bradley Todd Canter, LAW OFFICES OF RONALD
S. CANTER, LLC, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carla T. Lewis appeals the district court’s order granting Defendant’s motion for

summary judgment in Lewis’ civil action alleging breach of contract and gender

discrimination. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Lewis v. Fid. Direct Mortg., LLC,

No. 3:20-cv-00048-JAG (E.D. Va. Sept. 24, 2020). We further deny Lewis’ “motion for

entry of judgments,” “motion for criminal complaint case,” “motion for summary

reintegrated appellate brief,” and “motion to stable probate.” We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2